Citation Nr: 1629096	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  13-24 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to January 20, 2011, and in excess of 30 percent from January 20, 2011 to the present day for status post skin cancer of the right cheek, left cheek and lower lip with residual disfiguring scars.

2.  Entitlement to an initial compensable rating for status post skin cancer of the left upper arm and right dorsal hand with residual scars.

3.  Entitlement to service connection for a skin disability of the right ear.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Dale K. Graham, Agent


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1951 to February 1955.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2011 and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In its December 2011 rating decision, the RO awarded the Veteran service-connection for his left cheek, right cheek and lower lip skin cancer residuals, as well as his left upper arm and right dorsal hand skin cancer residuals.  The Veteran disagreed with the initially-assigned ratings, and perfected this appeal.  

In December 2015, the RO denied the Veteran's service connection claim for right ear skin cancer.  The Veteran submitted a statement in February 2016 specifically disagreeing with the RO's December 2015 determination.  Although this statement was not submitted on a standardized Notice of Disagreement form (VA Form 21-0958), an expression of dissatisfaction or disagreement will only be accepted as a Notice of Disagreement by the agency of original jurisdiction (AOJ) if submitted on a standardized form in cases where the form is provided.  See 38 C.F.R. § 20.201 (2015).  The record does not include the notice letter mailed to the Veteran with his December 2015 rating decision; as such, the Board cannot determine whether the Veteran in fact received a copy of the standardized Notice of Disagreement Form.  Resolving all doubt in the Veteran's favor, the Board accepts the Veteran's February 2016 correspondence as a valid Notice of Disagreement of the RO's December 2015 denial of his service-connection claim.  As explained in the Remand section below, the Veteran has not yet been issued a Statement of the Case addressing his service-connection claim.

Although the Veteran's right ear claim was originally filed as one for right ear skin cancer only, the claim should be expanded to include consideration of any skin disability of the right ear, as the Veteran has been diagnosed specifically with right ear atypia consistent with chondrodermatitis.  See a February 22, 2013 operative report from Dr. M.G.M.; see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran requested and was scheduled for a hearing before the Board in May 2016.  On a March 29, 2016 Statement in Support of Claim, the Veteran indicated that he would not be able to appear for the hearing, and requested that his appeal be decided on the evidence.  The Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.702(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service-Connection - Right Ear Skin Disability

As discussed above, in February 2016 the Veteran filed a timely Notice of Disagreement with the above-referenced December 2015 rating decision, which denied entitlement to service connection for a right ear skin disability.  To date, the AOJ has not issued a Statement of the Case addressing the issue, and it must be remanded for that purpose.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Increased Rating - Left Cheek, Right Cheek, and Lower Lip

The Veteran is service-connected for residual scarring from removal of squamous cell carcinoma and lentigo maligna of the face.  His current rating is based on the presence of disfiguring characteristics of the head, face and neck under 38 C.F.R. § 4.118, Diagnostic Code 7800.  The Veteran's increased rating claim is intertwined with his service-connection claim for a right ear skin disability, as the outcome of his ear claim can impact the Veteran's overall disability rating for his facial cancer residuals.  In this respect, the record demonstrates that the Veteran has also been receiving treatment for melanoma of the face, basal cell carcinoma of the forehead, and actinic keratosis of the forehead in recent times.  See, e.g., a December 10, 2012 VA treatment report (indicating a "personal history of malignant melanoma of the skin"); an April 15, 2016 printout cancelling an examination (indicating the Veteran was having treatment done for melanoma on the face); an April 28, 2015 report of Dr. S.S. (diagnosing basal cell carcinoma of the forehead upon biopsy analysis); a March 25, 2016 treatment report from Dr. M.H. (noting the presence of hypertrophic actinic keratosis located on his entire face/ears).  Although the Veteran appeared for a QTC fee-based skin examination in December 2015, the key question as to whether the Veteran's nonservice-connected skin disabilities were extensions or progressions of those that are currently service-connected was not adequately discussed.  On remand, the Veteran should be scheduled for an updated VA skin examination to assess the nature and etiology of all of his skin disorders and residuals (to include scarring).   

Further, any relevant VA treatment reports not already of record documenting treatment for any skin disability should be requested and associated with the Veteran's claims file.  The Veteran should be afforded an opportunity to submit any additional records he feels would benefit his claim, or authorize VA to obtain such records on his behalf.

Increased Rating - Left Upper Arm and Right Dorsal Hand

In light of the fact that the severity of the Veteran's left arm and right hand scars have not been specifically assessed in several years, and that the Board is remanding the Veteran's appeal for an updated skin examination, as well as for acquisition of additional treatment records, the Board will also remand the Veteran's increased rating claim for cancer residuals of the left upper arm and right dorsal hand for an updated assessment as well.


TDIU 

In correspondence received in April 2016, the Veteran stated the following: "My increased and continuing cancer surgeries over my entire face has left me with devastating deformities and scar[]s over my entire face.  I believe I am entitled to increased [b]enefits and to draw full 100% VA Benefits and unemployability, on my continuing and increasing granted S/C/ [c]ancers."  The Veteran has raised the issue of entitlement to TDIU in relation to his pending increased rating claims for skin cancer residuals.  On remand, the RO should incorporate consideration of whether the Veteran is entitled to a TDIU award in its readjudication of the Veteran's claims for a higher ratings for his service-connected skin cancer residuals. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical reports pertaining to treatment the Veteran has received for his skin disabilities.  Provide the Veteran the opportunity to submit any additional medical records in support of his claims, or to authorize VA to obtain such medical records on his behalf.  

2.  Schedule the Veteran for a VA skin examination to determine the etiology and severity for his skin disabilities.  The examiner should specifically identify each of the Veteran's skin disabilities and/or skin disability residuals.  In particular, the examiner should address each of the following questions:

a.) Is the Veteran's right ear skin disability (or residuals thereof) at least as likely as not (50 percent or greater probability) an extension or progression of his cheek and lip cancers, for which resulting scars are currently service-connected?

b.) Is the Veteran's basal cell carcinoma of the forehead (or residuals thereof) at least as likely as not an extension or progression of his cheek and lip cancers, for which resulting scars are currently service-connected?

c.) Is the Veteran's actinic keratosis of the forehead (or residuals thereof) at least as likely as not an extension or progression of his cheek and lip cancers, for which resulting scars are currently service-connected?

d.) Is the Veteran's melanoma of the face (or residuals thereof) at least as likely as not an extension or progression of his check and lip cancers, for which resulting scars are currently service-connected?

In providing these opinions, the examiner's attention is directed towards the Board's June 2011 decision which held that the Veteran's skin cancer of the right cheek, left cheek, lower lip, left upper arm and lower lip were due to in-service sun exposure.  One of the opinions underlying the service connection award attributed the Veteran's leukoplakia as being due to excessive sun exposure in service.

After answering each of the questions above, the current severity of the Veteran's service-connected cancer residuals (cheeks, lip, left upper arm, right dorsal hand), and any existing skin diseases or residuals deemed to be extensions or progressions of the Veteran's service-connected cancer residuals, must be evaluated.   

3.  Issue a Statement of the Case addressing the issue of entitlement to service connection for a skin disability of the right ear.  The Veteran should be informed of the actions necessary to perfect an appeal as to this issue.  

4.  Readjudicate the issues on appeal, to include consideration as to whether the Veteran is entitled to a TDIU based on his service-connected disabilities.  If the benefits sought are denied, in whole or in part, issue the Veteran and his agent a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

